Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 09/30/2020. Claims 1-19 are pending. 

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 12/22/2021, 06/10/2021, and 11/16/2020 have all been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140185481 A1 to Seol et al.,  (hereinafter Seol) in view of US 20130072112 A1 to Gunnarsson et al., (hereinafter Gunnarsson).

Claim 1.  A first communication device, comprising: a processor;  and a 
non-transitory computer-readable storage medium coupled to the processor and 
storing a program executable by the processor, the program including 
instructions to: 

receive a first signal, the first signal being transmitted by 
a second communication device using a first spatial-domain transmit filter; 
(Seol: See para[0098]-[0102] & Fig. 8B, #829, BS (i.e., 2nd device) transmitting a “reference signal” to MS (i.e., 1st device), by sweeping TX beams having a relatively wide beam-width (i.e., using a first spatial-domain transmit filter).  The “reference signal” includes and indicates MS TX beam patterns to be used for UL Burst transmissions.)

determine, based on the first signal, a Line-of-Sight characteristic associated 
with the first spatial-domain transmit filter;  and 
(Seol: See para[0098]-[0102] and Fig. 8B #833, MS determining signal strength (i.e., a channel quality information) and based on that, estimates “path loss” (i.e., a line-of-sight characteristic) associated with BS sweeping TX beams (i.e., the first spatial-domain transmit filter) from which it receives the signals.)

transmit a first control message to the second communication device, the first control message 
indicating the Line-of-Sight characteristic associated with the first spatial-domain transmit filter. 
(Seol: See Fig 8B #837 & para[0100]-[0102] for MS performing UL burst (i.e., first control message) back to BS (i.e., 2nd device) wherein MS estimates a path loss (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter) and feedbacks it to BS.  It is understood that this process can be repeated)
 
 	Although Seol teaches MS performing UL burst to BS, and wherein MS estimates a path loss and feedbacks it to BS, however, it does not specifically indicate that a “control message” is sent that includes the path loss (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter) determined by MS.  However, in a similar field, Gunnarsson teaches a “control message” that is transmitted, includes a variety of measurements such as path loss. (Gunnarsson: See para[0029])

Seol teaches technique of beamforming wherein TX/RX beams are sent in different directions associated with MS locations. (Seol: See Fig. 2A)

Gunnarsson teaches control messaging that includes various measurement reports, such as “path loss” that MS determines. (Gunnarsson: See para[0029])

 		It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “control messaging technique, as taught by Gunnarsson, in order to benefit from having a control message, in place of UL burst of Seol, that include a variety of measurement reports such as “path loss” (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter). (Gunnarsson: See para[0029])


Claim 2. The first communication device according to claim 1, wherein the program 
further includes instructions to: 

obtain location information associated with the second communication device;  and 
(Gunnarsson: See para[0035] for a mobile device (1st device) can determine the location of  repeaters (e.g., a BS or 2nd device) in the same network  that are located near the mobile device)

select a first spatial-domain receive filter based on the obtained location information associated with the second communication device;  and wherein the instructions to receive the first signal comprise instructions to receive the first signal using the first spatial-domain receive filter. 
 (Seol: See para[0054] for beam selection unit selects a Rx beam (i.e., spatial-domain receive filter) having a beamwidth with respect to a specific UE location/direction )

Seol teaches technique of beamforming wherein TX/RX beams are sent in different directions associated with MS locations. (Seol: See Fig. 2A)

Gunnarsson teaches control messaging that includes various measurement reports, such as “path loss” that MS determines. (Gunnarsson: See para[0029])

 		It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “control messaging technique, as taught by Gunnarsson, in order to benefit from having a control message, in place of UL burst of Seol, that include a variety of measurement reports such as “path loss” (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter). (Gunnarsson: See para[0029])

Claim 3.  The first communication device according to claim 1, wherein the 
instructions to transmit the first control message to the second communication 
device comprise instructions to: 


 (Seol: See Fig 8B #837 & para[0100]-[0102] for MS performing UL burst (i.e., first control message) back to BS (i.e., 2nd device) wherein MS estimates a path loss (i.e., the line-of-sight characteristic) and feedbacks it to BS.  BS and MS provide feedback to one another regarding Tx/Rx beams to be used.)

Claim 4.  The first communication device according to claim 1, wherein the 
instructions to receive the first signal comprise instructions to: receive the 
first signal using a first spatial-domain receive filter;  and 
(Seol: See para[0098]-[0102] & Fig. 8B, #829, BS (i.e., 2nd device) transmitting a “reference signal” to MS (i.e., 1st device), by sweeping TX beams having a relatively wide beam-width (i.e., using a first spatial-domain transmit filter).  The “reference signal” includes and indicates MS TX beam patterns to be used for UL Burst transmissions. BS and MS provide feedback to one another regarding Tx/Rx beams to be used.)


wherein the program further includes instructions to: select a second spatial-domain 
receive filter based on the determined Line-of-Sight characteristic associated 
with the first spatial-domain transmit filter;  and 
(Seol: See para[0098]-[0102] and Fig. 8B #833, MS determining signal strength (i.e., a channel quality information) and based on that, estimates “path loss” (i.e., a line-of-sight characteristic) associated with BS sweeping TX beams (i.e., the first spatial-domain transmit filter) from which it receives the signals. BS and MS provide feedback to one another regarding Tx/Rx beams to be used.)


receive a second signal from the second communication device using the selected second spatial-domain receive filter. 
 (Seol: See Fig 8B #837 & para[0100]-[0102] for MS performing UL burst (i.e., first control message) back to BS (i.e., 2nd device) wherein MS estimates a path loss (i.e., the line-of-sight characteristic) and feedbacks it to BS. BS and MS provide feedback to one another regarding Tx/Rx beams to be used.)

Claim 5.  The first communication device according to claim 4, wherein the 
instructions to select the second spatial-domain receive filter comprise 
instructions to: select the second spatial-domain receive filter to cause a 
second receive beam to have a narrower beamwidth than a beamwidth of a first 
receive beam caused by the first spatial-domain receive filter, when the 
determined Line-of-Sight characteristic associated with the first 
spatial-domain transmit filter corresponds to a Line-of-Sight path;  and 
(Seol: para[0104] for selecting a beam having relatively narrow beamwidths for transmitting a receiving a reference signal, and relatively wide beamwidth for transmitting synchronization channel, however, different Tx/Rx beam patterns and beamwidths can be allocated)


select the second spatial-domain receive filter to cause the second receive beam to 
have a wider beamwidth than the beamwidth of a first receive beam caused by the 
first spatial-domain receive filter, when the determined Line-of-Sight 
characteristic associated with the first spatial-domain transmit filter 
corresponds to a non-Line-of-Sight path. 
 (Seol: para[0104] for selecting a beam having relatively narrow beamwidths for transmitting a receiving a reference signal, and relatively wide beamwidth for transmitting synchronization channel, however, different Tx/Rx beam patterns and beamwidths can be allocated)

Claim 6.  The first communication device according to claim 5, wherein the program 
further includes instructions to: in response to the second receive beam having 
the narrower beamwidth than the first receive beam, select the second 
spatial-domain receive filter to cause the resulting second receive beam to be 
contained in the first receive beam. 
(Seol: para[0104] for selecting a beam having relatively narrow beamwidths for transmitting a receiving a reference signal, and relatively wide beamwidth for transmitting synchronization channel, however, different Tx/Rx beam patterns and beamwidths can be allocated)

Claim 7.  The first communication device according to claim 1, wherein the 
instructions to determine the Line-of-Sight characteristic associated with the 
first spatial-domain transmit filter comprise instructions to: 

estimate a propagation channel between the first communication device and the second 
communication device based on the received first signal, to obtain a metric 
associated with the propagation channel;  and determine the Line-of-Sight 
characteristic based on the obtained metric. 
 (Seol: See para[0098]-[0102] and Fig. 8B #833, MS determining signal strength (i.e., a channel quality information) and based on that, estimates “path loss” (i.e., a line-of-sight characteristic) associated with BS sweeping TX beams (i.e., the first spatial-domain transmit filter) from which it receives the signals. BS and MS provide feedback to one another regarding Tx/Rx beams to be used.)


Claim 8.  The first communication device according to claim 7, wherein the metric 
associated with the propagation channel is a root-mean-square delay spread, a 
frequency selectivity, or a Rician factor. 
 (Seol: See para[0046] for “frequency selective allocation”)

Claim 9.  The first communication device according to claim 1, wherein the program 
further includes instructions to: estimate a propagation channel between the 
first communication device and the second communication device based on the 
first signal, to obtain channel state information;  and transmit the channel state information in a channel state information report to the second communication device. 
(Seol: See para[0100] for MS estimates “a channel quality” (i.e., channel state information) of a specific beam, by estimating a CINR or RSSI of the DL signal it receives from BS.  Based on Channel Quality Information, MS estimates a path loss value for MS Tx beam and MS Rx beam corresponding to the same direction of beams transmitted from the BS, and feedbacks it to BM, for example, using UL Burst (i.e., 1st or 2nd  control message, etc.))

Claim 10.  The first communication device according to claim 9, wherein the program 
further includes instructions to: transmit the channel state information report 
in the first control message. 
(Seol: See para[0100] for MS estimates “a channel quality” (i.e., channel state information) of a specific beam, by estimating a CINR or RSSI of the DL signal it receives from BS.  Based on Channel Quality Information, MS estimates a path loss value for MS Tx beam and MS Rx beam corresponding to the same direction of beams transmitted from the BS, and feedbacks it to BM, for example, using UL Burst (i.e., 1st or 2nd  control message, etc.))

Claim 11.  The first communication device according to claim 9, wherein the program 
further includes instructions to: transmit the channel state information report 
in a second control message separate from the first control message. 
 (Seol: See para[0100] for MS estimates “a channel quality” (i.e., channel state information) of a specific beam, by estimating a CINR or RSSI of the DL signal it receives from BS.  Based on Channel Quality Information, MS estimates a path loss value for MS Tx beam and MS Rx beam corresponding to the same direction of beams transmitted from the BS, and feedbacks it to BM, for example, using UL Burst (i.e., 1st or 2nd  control message, etc.))

Claim 12.  The first communication device according to claim 9, wherein the channel 
state information is a channel quality indicator, a precoding matrix indicator, 
a channel state information reference signal resource index, a strongest layer 
indicator, a rank indicator, or an L1-reference signal received power 
associated with the first spatial-domain transmit filter. 
 (Seol: See para[0100] for MS estimates “a channel quality” (i.e., channel state information) of a specific beam, by estimating a CINR or RSSI of the DL signal it receives from BS.  Based on Channel Quality Information, MS estimates a path loss value for MS Tx beam and MS Rx beam corresponding to the same direction of beams transmitted from the BS, and feedbacks it to BM, for example, using UL Burst (i.e., 1st or 2nd  control message, etc.


Claim 13.  A second communication device, comprising: 
a processor;  and a non-transitory computer-readable storage medium coupled to the processor and storing a program for execution by the processor, (Seol: See Fig. 5 and para[0104] for memory and MS having processing/measuring units) the program including instructions to: 

transmit a first signal using a first spatial-domain transmit filter to a first communication device;  
(Seol: See para[0098]-[0102] & Fig. 8B, #829, BS (i.e., 2nd device) transmitting a “reference signal” to MS (i.e., 1st device), by sweeping TX beams having a relatively wide beam-width (i.e., using a first spatial-domain transmit filter).  The “reference signal” includes and indicates MS TX beam patterns to be used for UL Burst transmissions.)

receive a first control message from the first communication device in response to the transmission of the first signal, wherein the first control message indicates a Line-of-Sight 
characteristic associated with the first spatial-domain transmit filter;
  (Seol: See Fig 8B #837 & para[0100]-[0102] for MS performing UL burst (i.e., first control message) back to BS (i.e., 2nd device) wherein MS estimates a path loss (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter) and feedbacks it to BS.  It is understood that this process can be repeated)

select a second spatial-domain transmit filter based on the indicated 
Line-of-Sight characteristic associated with the first spatial-domain transmit 
filter;  and 
(Seol: See para[0098]-[0102] & Fig. 8B, #829, BS (i.e., 2nd device) transmitting a “reference signal” to MS (i.e., 1st device), by sweeping TX beams having a relatively wide beam-width (i.e., using a first spatial-domain transmit filter).  The “reference signal” includes and indicates MS TX beam patterns to be used for UL Burst transmissions.  It is understood that processes can be repeated)

transmit a second signal to the first communication device using 
the selected second spatial-domain transmit filter. 
(Seol: See Fig 8B #837 & para[0100]-[0102] for MS performing UL burst (i.e., first control message) back to BS (i.e., 2nd device) wherein MS estimates a path loss (i.e., the line-of-sight characteristic) and feedbacks it to BS. BS and MS provide feedback to one another regarding Tx/Rx beams to be used.  It is understood that processes can be repeated.)


Although Seol teaches MS performing UL burst to BS, and wherein MS estimates a path loss and feedbacks it to BS, however, it does not specifically indicate that a “control message” is sent that includes the path loss (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter) determined by MS.  However, in a similar field, Gunnarsson teaches a “control message” that is transmitted, includes a variety of measurements such as path loss. (Gunnarsson: See para[0029])

Seol teaches technique of beamforming wherein TX/RX beams are sent in different directions associated with MS locations. (Seol: See Fig. 2A)

Gunnarsson teaches control messaging that includes various measurement reports, such as “path loss” that MS determines. (Gunnarsson: See para[0029])

 		It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “control messaging technique, as taught by Gunnarsson, in order to benefit from having a control message, in place of UL burst of Seol, that include a variety of measurement reports such as “path loss” (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter). (Gunnarsson: See para[0029])

Claim 14.  The second communication device according to claim 13, wherein the 

instructions to: 

select the second spatial-domain transmit filter to cause a second transmit beam to have a narrower beamwidth than a beamwidth of a first transmit beam caused by the first spatial-domain transmit filter, when the determined Line-of-Sight characteristic associated with the first spatial-domain transmit filter corresponds to a Line-of-Sight path;  and 
(Seol: para[0104] for selecting a beam having relatively narrow beamwidths for transmitting a receiving a reference signal, and relatively wide beamwidth for transmitting synchronization channel, however, different Tx/Rx beam patterns and beamwidths can be allocated)

select the second spatial-domain transmit filter to cause the second transmit beam to 
have a wider beamwidth than a beamwidth of a first transmit beam caused by the 
first spatial-domain transmit filter, when the determined Line-of-Sight 
characteristic associated with the first spatial-domain transmit filter 
corresponds to a non-Line-of-Sight path. 
 (Seol: para[0104] for selecting a beam having relatively narrow beamwidths for transmitting a receiving a reference signal, and relatively wide beamwidth for transmitting synchronization channel, however, different Tx/Rx beam patterns and beamwidths can be allocated)

Claim 15.  The second communication device according to claim 13, wherein the program 
includes instructions to: 

receive, from the first communication device in the first control message, a channel state information report comprising channel state information associated with the first spatial-domain transmit filter;  
(Seol: See Fig 8B #837 & para[0100]-[0102] for MS performing UL burst (i.e., first control message) back to BS (i.e., 2nd device) wherein MS estimates a path loss (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter) and feedbacks it to BS.  It is understood that this process can be repeated)


and select the second spatial-domain transmit filter based on the Line-of-Sight 
characteristic associated with the first spatial-domain transmit filter and the 
channel state information associated with the first spatial-domain transmit 
filter. 
 (Seol: See para[0054] for beam selection unit selects a Rx beam (i.e., spatial-domain receive filter) having a beamwidth with respect to a specific direction (i.e., location))


Claim 16.  A method, comprising: 

receiving, by a first communications device from a second communication device, a first signal transmitted using a first spatial-domain transmit filter;  
(Seol: See para[0098]-[0102] & Fig. 8B, #829, BS (i.e., 2nd device) transmitting a “reference signal” to MS (i.e., 1st device), by sweeping TX beams having a relatively wide beam-width (i.e., using a first spatial-domain transmit filter).  The “reference signal” includes and indicates MS TX beam patterns to be used for UL Burst transmissions.)

determining, by the first communications device based on the first signal, a Line-of-Sight characteristic associated with the first spatial-domain transmit filter;  and 
(Seol: See para[0098]-[0102] and Fig. 8B #833, MS determining signal strength (i.e., a channel quality information) and based on that, estimates “path loss” (i.e., a line-of-sight characteristic) associated with BS sweeping TX beams (i.e., the first spatial-domain transmit filter) from which it receives the signals.)

transmitting, by the first communications device, a first control message to the second communication device, the first control message indicating the Line-of-Sight characteristic 
associated with the first spatial-domain transmit filter. 
(Seol: See Fig 8B #837 & para[0100]-[0102] for MS performing UL burst (i.e., first control message) back to BS (i.e., 2nd device) wherein MS estimates a path loss (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter) and feedbacks it to BS.  It is understood that this process can be repeated)
 
 	Although Seol teaches MS performing UL burst to BS, and wherein MS estimates a path loss and feedbacks it to BS, however, it does not specifically indicate that a “control message” is sent that includes the path loss (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter) determined by MS.  However, in a similar field, Gunnarsson teaches a “control message” that is transmitted, includes a variety of measurements such as path loss. (Gunnarsson: See para[0029])

Seol teaches technique of beamforming wherein TX/RX beams are sent in different directions associated with MS locations. (Seol: See Fig. 2A)

Gunnarsson teaches control messaging that includes various measurement reports, such as “path loss” that MS determines. (Gunnarsson: See para[0029])

 		It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “control messaging technique, as taught by Gunnarsson, in order to benefit from having a control message, in place of UL burst of Seol, that include a variety of measurement reports such as “path loss” (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter). (Gunnarsson: See para[0029])

Claim 17.  A computer program storing a program code executable by a computer, 
wherein when the computer executes the code, the first communications device is 
caused to perform the method according to claim 16. 
 (Seol: See para[0104] for computer program that stores a program code. )


Claim 18.  A method, comprising:

 transmitting, by a second communication device to a first communication device, a first signal using a first spatial-domain transmit filter;  
(Seol: See para[0098]-[0102] & Fig. 8B, #829, BS (i.e., 2nd device) transmitting a “reference signal” to MS (i.e., 1st device), by sweeping TX beams having a relatively wide beam-width (i.e., using a first spatial-domain transmit filter).  The “reference signal” includes and indicates MS TX beam patterns to be used for UL Burst transmissions.)

receiving, by the second communication device, a first control message from the first communication device in response to the transmission of the first signal, wherein the first control message indicates a Line-of-Sight characteristic associated with the first spatial-domain transmit filter;  
(Seol: See Fig 8B #837 & para[0100]-[0102] for MS performing UL burst (i.e., first control message) back to BS (i.e., 2nd device) wherein MS estimates a path loss (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter) and feedbacks it to BS.  It is understood that this process can be repeated)

selecting a second spatial-domain transmit filter based on the indicated Line-of-Sight characteristic associated with the first spatial-domain transmit filter;  and 
(Seol: See para[0098]-[0102] and Fig. 8B #833, MS determining signal strength (i.e., a channel quality information) and based on that, estimates “path loss” (i.e., a line-of-sight characteristic) associated with BS sweeping TX beams (i.e., the first spatial-domain transmit filter) from which it receives the signals. BS and MS provide feedback to one another regarding Tx/Rx beams to be used.  It is understood that processes can be repeated)

transmitting a second signal to the first communication device using the selected second spatial-domain transmit filter. 
 (Seol: See Fig 8B #837 & para[0100]-[0102] for MS performing UL burst (i.e., first control message) back to BS (i.e., 2nd device) wherein MS estimates a path loss (i.e., the line-of-sight characteristic) and feedbacks it to BS. BS and MS provide feedback to one another regarding Tx/Rx beams to be used.)

Although Seol teaches MS performing UL burst to BS, and wherein MS estimates a path loss and feedbacks it to BS, however, it does not specifically indicate that a “control message” is sent that includes the path loss (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter) determined by MS.  However, in a similar field, Gunnarsson teaches a “control message” that is transmitted, includes a variety of measurements such as path loss. (Gunnarsson: See para[0029])

Seol teaches technique of beamforming wherein TX/RX beams are sent in different directions associated with MS locations. (Seol: See Fig. 2A)

Gunnarsson teaches control messaging that includes various measurement reports, such as “path loss” that MS determines. (Gunnarsson: See para[0029])

 		It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “control messaging technique, as taught by Gunnarsson, in order to benefit from having a control message, in place of UL burst of Seol, that include a variety of measurement reports such as “path loss” (i.e., the line-of-sight characteristic associated with BS spatial domain transmit filter). (Gunnarsson: See para[0029])

Claim 19.  A computer program storing a program code executable by a computer, 
wherein when the computer executes the code, the second communications device 
is caused to perform the method according to claim 18. 
(Seol: See para[0104] for computer program that stores a program code)




Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477